DETAILED ACTION
This Final Office Action is in response to the application filed on 07/14/2016 and the Remark filed on 01/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “voter authentication component means, to:” and “vote processing component means, to:” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 17 recites “voter authentication component means, to:” and “vote processing component means, to:” It is unclear what corresponding structure or material the “means” is tied to.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
a memory;
a component collection in the memory, including: a voter authentication component; and a vote processing component;
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the voter authentication component, stored in the memory, to:
obtain, via at least one processor, a crypto vote request associated with a poll from a user; 
obtain, via at least one processor, voter authentication from the user;
determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data;
generate, via at least one processor, an authentication token for the authorized user; 
generate, via at least one processor, a crypto vote user interface (UI) and provide the crypto vote UI to the user;
wherein the processor issues instructions from the vote processing component, stored in the memory, to:
obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote input specifies a conditional vote,
wherein the conditional vote includes a set of vote conditions, 
wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with an aggregated blockchain oracle; 
instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure;
determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition; 
determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition.
wherein instructions to obtain voter authentication further include
instructions to obtain login credentials for an account created based on the user providing proof of identity.
wherein instructions to obtain voter authentication further include
instructions to detect that the user satisfied a smart contract instantiated in the public socially aggregated blockchain datastructure.
wherein the user satisfies the smart contract by transferring a crypto token from a crypto address known to belong to the user.
wherein instructions to determine that the user is authorized to vote in the poll further include instructions to detect that the user is on a voters list associated with the poll.
wherein the authentication token is generated such that the user’s
identity cannot be determined from the authentication token.
wherein the crypto vote UI is a smart contract generator GUI.
wherein an aggregated blockchain oracle is any of: a market data
provider, a GPS data provider, a date/time provider, a crowdsourced decentralized data provider, a news provider, an activity monitor, an RSS feed.
wherein a vote outcome associated with a vote condition is a
fractional vote that specifies a plurality of vote outcomes and a voting power portion allocated to each of the plurality of vote outcomes.
wherein the instantiated conditional vote is encrypted.
wherein the evaluated aggregated blockchain oracle data is combined crowdsourced decentralized product usage data.
the processor issues instructions from the vote processing component, stored in the memory, to: facilitate a vote action associated with the determined vote outcome of the conditional vote.
wherein the vote action is any of: restrict access to an account, release an extra key, purchase stock, vote in a specified way in another poll.
wherein the evaluated aggregated blockchain oracle data includes securities transactions associated with an entity.
wherein the vote action is to replicate the securities transactions of the entity.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers processing conditional votes of authorized voters but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “via the at least one processor”, nothing in the claim elements that precludes the steps from that of managed human behavior of processing conditional votes of authorized voters. For example, but for the “via the at least one processor” language, “obtain, via at least one processor, a crypto vote request associated with a poll from a user; obtain, via at least one processor, voter authentication from the user” in the context of the claimed invention encompasses one or more person manually obtaining the request for the authentication; 
but for the “via the at least one processor” language, “determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data” in the context of the claimed invention encompasses one or more person manually determining whether the user is authorized to vote in the poll;
but for the “via the at least one processor” language, “generate, via at least one processor, an authentication token for the authorized user” in the context of the claimed invention encompasses one or more person manually generating the credential;
but for the “via the at least one processor” language, “generate, via at least one processor, a crypto vote user interface (UI) and provide the crypto vote UI to the user” in the context of the claimed invention encompasses one or more person manually providing an interaction session with the user;
but for the “via the at least one processor” language, “obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote input specifies a conditional vote” in the context of the claimed invention encompasses one or more person manually obtaining the vote;
but for the “via the at least one processor” language, “instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure” in the context of the claimed invention encompasses one or more person manually entering the conditional vote into the blockchain datastructure;
but for the “via the at least one processor” language, “determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition” in the context of the claimed invention encompasses one or more person manually determining the vote condition from blockchain oracle data;
but for the “via the at least one processor” language, “determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition” in the context of the claimed invention encompasses one or more person manually determining the vote outcome.
If a claim, under its broadest reasonable interpretation, covers a interpersonal interaction such as conducting a vote but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the aforementioned obtaining, determining, generating, providing and instantiating steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to conduct a vote amounts to no more than mere instructions to apply the exception using generic computer component. It should be noted that the passively recited “blockchain datastructure” is claimed to be part of the invention and it is only nominally involved in the claimed invention as a recipient to the instantiating step and a provider of oracle data to be determined by the claimed invention. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes obtaining request (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), obtaining authentication (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), generating a user interface (A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.), obtaining conditional input (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), generating an authentication token (Electronic recordkeeping, Alice Corp. creating and maintaining “shadow account), instantiating data on blockchain datastructure (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am.). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broberg et al (US 2014/0195415) in view of YAGO (US 2015/0206106) further in view of Lindholm et al (US 2006/0236384)

As per claim 1, Broberg teaches an apparatus comprising:
a memory; (See Broberg Paragraph 0021)
a component collection in the memory, including:
a voter authentication component; (See Broberg Paragraph 0021 and 0030)
a vote processing component; (See Broberg Paragraph 0021 and 0074)
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, (See Broberg Paragraph 0021)
wherein the processor issues instructions from the voter authentication component, stored in the memory, to:
obtain, via at least one processor, a vote request associated with a poll from a user; (See Broberg Paragraph 0030, 0034, 0037-0039 and 0041)
	obtain, via at least one processor, voter authentication from the user; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	generate, via at least one processor, a vote user interface (UI) and provide the vote UI to the user; (See Broberg Paragraph 0021, 0037-0039 and 0073-0074)
	wherein the processor issues instructions from the vote processing component, stored in the memory, to:
	obtain, via at least one processor, a vote input from the user, wherein the vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with a tracker; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	instantiate, via at least one processor, the conditional vote in computer datastructure; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating tracker data provided by the computer system associated with the determined vote condition; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	Broberg does not teach conducting the conditional voting process using crypto datastructure, 
	obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with an aggregated blockchain oracle;
	instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure;
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition; 
	However, Yago teaches using crypto datastructure to conduct conditional operation; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	obtain, via at least one processor, a crypto input from the user, wherein the crypto input specifies a conditional action, wherein the conditional action includes a set of conditions, and wherein each condition in the set of conditions is associated with a outcome and with an aggregated blockchain oracle; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	instantiate, via at least one processor, the conditional action in a public socially aggregated blockchain datastructure; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	determine, via at least one processor, that a condition in the set of conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined condition; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg with teaching from Yago to implement the conditional voting system onto blockchain datastructure. One of ordinary skill in the art would have been motivated as blockchain datastructure offers transparency to the operation.
	Broberg in view of Yago does not teach generate, via at least one processor, an authentication token for the authorized user;
	Lindholm teaches generating an authentication token for the authorized user. (See Lindholm Paragraph 0011 and 0029)
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg in view of Yago with teaching from Lindholm to provide an authentication token for the authorized user. One of ordinary skill in the art would have been motivated as such authentication token allows seamless subsequent authentication.

	As per claim 2, Broberg in view of Yago in view of Lindholm teaches:
	wherein instructions to obtain voter authentication further include instructions to obtain login credentials for an account created based on the user providing proof of identity. (See Broberg Paragraph 0037-0039, 0074 and 0083)
	
	As per claim 3, Broberg in view of Yago in view of Lindholm teaches:
wherein instructions to obtain voter authentication further include instructions to detect that the user satisfied a smart contract instantiated in the public socially aggregated blockchain datastructure. (See Broberg Paragraph 0037-0039, 0074 and 0083 regarding the detecting conditional vote agreement.  Also, See Yago Paragraph 0007, 0046-0049, 0051, 0069 and 0086. See Claim 1 for modification rationale. A smart contract is interpreted under the Broadest Reasonable Interpretation as a conditional agreement residing in blockchain datastructure.)
	
	As per claim 4, Broberg in view of Yago in view of Lindholm teaches:
	wherein the user satisfies the smart contract by transferring a crypto token from a crypto address known to belong to the user. (See Yago Paragraph 0007, 0046-0049, 0051, 0069 and 0086. See Claim 1 for modification rationale.)

	As per claim 5, Broberg in view of Yago in view of Lindholm teaches:
	wherein instructions to determine that the user is authorized to vote in the poll further include instructions to detect that the user is on a voters list associated with the poll. (See Broberg Paragraph 0037-0039, 0074 and 0083)
	
	As per claim 6, Broberg in view of Yago in view of Lindholm teaches:
	wherein the authentication token is generated such that the user’s identity cannot be determined from the authentication token. (See Lindholm Paragraph 0029. See Claim 1 for modification rationale.)
	
	As per claim 7, Broberg in view of Yago in view of Lindholm teaches:
	wherein the crypto vote UI is a smart contract generator GUI. (See Broberg Paragraph 0037-0039, 0074 and 0083. A smart contract is interpreted under the Broadest Reasonable Interpretation as a conditional agreement residing in blockchain datastructure. The Broberg GUI )
	
	As per claim 8, Broberg in view of Yago in view of Lindholm teaches:
	wherein an aggregated blockchain oracle is any of: a market data provider, a GPS data provider, a date/time provider, a crowdsourced decentralized data provider, a news provider, an activity monitor, an RSS feed. (Yago Paragraph 0007, 0046-0049, 0051, 0069 and 0086, a public ledger is a crowdsourced decentralized data provider.)
	
	As per claim 9, Broberg in view of Yago in view of Lindholm teaches:
	wherein a vote outcome associated with a vote condition is a fractional vote that specifies a plurality of vote outcomes and a voting power portion allocated to each of the plurality of vote outcomes. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	
	As per claim 10, Broberg in view of Yago in view of Lindholm teaches:
	wherein the instantiated conditional vote is encrypted. (See Broberg Paragraph 0065-0066 and Yago Paragraph 0054)
	
	As per claim 11, Broberg in view of Yago in view of Lindholm teaches:
	wherein the evaluated aggregated blockchain oracle data is combined crowdsourced decentralized product usage data. (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)

	As per claim 12, Broberg in view of Yago in view of Lindholm teaches:
	the processor issues instructions from the vote processing component, stored in the memory, to:
	facilitate a vote action associated with the determined vote outcome of the conditional vote. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)

	As per claim 13, Broberg in view of Yago in view of Lindholm teaches:
	wherein the vote action is any of: restrict access to an account, release an extra key, purchase stock, vote in a specified way in another poll. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083, to further invest in security suggests purchasing stock.)
	
	As per claim 14, Broberg in view of Yago in view of Lindholm teaches:
	wherein the evaluated aggregated blockchain oracle data includes securities transactions associated with an entity. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083, a Yes vote to invest in a security functionality equivalent to a securities transaction. Also see Yago Paragraph 0007, 0046-0049, 0051, 0069 and 0086, the monitoring module in Yago is functionality equivalent to a blockchain oracle. See Claim 1 for modification rationale.)
	
	As per claim 15, Broberg in view of Yago in view of Lindholm teaches:
	wherein the vote action is to replicate the securities transactions of the entity. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083, a Yes if pass vote to invest in a security effectively replicates the securities transaction of other voters who voted Yes. Also see Yago Paragraph 0007, 0046-0049, 0051, 0069 and 0086, the monitoring module in Yago is functionality equivalent to a blockchain oracle. See Claim 1 for modification rationale.)
	
As per claim 16, Broberg teaches a physical medium storing processor-executable components, the components, comprising:
a component collection in the memory, including:
a voter authentication component; (See Broberg Paragraph 0021 and 0030)
a vote processing component; (See Broberg Paragraph 0021 and 0074)
wherein the processor issues instructions from the voter authentication component, stored in the memory, to:
obtain, via at least one processor, a vote request associated with a poll from a user; (See Broberg Paragraph 0030, 0034, 0037-0039 and 0041)
	obtain, via at least one processor, voter authentication from the user; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	generate, via at least one processor, a vote user interface (UI) and provide the vote UI to the user; (See Broberg Paragraph 0021, 0037-0039 and 0073-0074)
	wherein the processor issues instructions from the vote processing component, stored in the memory, to:
	obtain, via at least one processor, a vote input from the user, wherein the vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with a tracker; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	instantiate, via at least one processor, the conditional vote in computer datastructure; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating tracker data provided by the computer system associated with the determined vote condition; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	Broberg does not teach conducting the conditional voting process using crypto datastructure, 
	obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is associated with a vote outcome and with an aggregated blockchain oracle;
	instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure;
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition; 
	However, Yago teaches using crypto datastructure to conduct conditional operation; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	obtain, via at least one processor, a crypto input from the user, wherein the crypto input specifies a conditional action, wherein the conditional action includes a set of conditions, and wherein each condition in the set of conditions is associated with a outcome and with an aggregated blockchain oracle; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	instantiate, via at least one processor, the conditional action in a public socially aggregated blockchain datastructure; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	determine, via at least one processor, that a condition in the set of conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined condition; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg with teaching from Yago to implement the conditional voting system onto blockchain datastructure. One of ordinary skill in the art would have been motivated as blockchain datastructure offers transparency to the operation.
	Broberg in view of Yago does not teach generate, via at least one processor, an authentication token for the authorized user;
	Lindholm teaches generating an authentication token for the authorized user. (See Lindholm Paragraph 0011 and 0029)
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg in view of Yago with teaching from Lindholm to provide an authentication token for the authorized user. One of ordinary skill in the art would have been motivated as such authentication token allows seamless subsequent authentication.

As per claim 17, Broberg teaches a system comprising:
voter authentication component means, to:
obtain, via at least one processor, a vote request associated with a poll from a user; (See Broberg Paragraph 0030, 0034, 0037-0039 and 0041)
	obtain, via at least one processor, voter authentication from the user; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	generate, via at least one processor, a vote user interface (UI) and provide the vote UI to the user; (See Broberg Paragraph 0021, 0037-0039 and 0073-0074)
	voter authentication component means, to:
	obtain, via at least one processor, a vote input from the user, wherein the vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is associated with a vote outcome and with a tracker; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	instantiate, via at least one processor, the conditional vote in computer datastructure; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating tracker data provided by the computer system associated with the determined vote condition; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	Broberg does not teach conducting the conditional voting process using crypto datastructure, 
	obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with an aggregated blockchain oracle;
	instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure;
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition; 
	However, Yago teaches using crypto datastructure to conduct conditional operation; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	obtain, via at least one processor, a crypto input from the user, wherein the crypto input specifies a conditional action, wherein the conditional action includes a set of conditions, and wherein each condition in the set of conditions is associated with a outcome and with an aggregated blockchain oracle; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	instantiate, via at least one processor, the conditional action in a public socially aggregated blockchain datastructure; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	determine, via at least one processor, that a condition in the set of conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined condition; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg with teaching from Yago to implement the conditional voting system onto blockchain datastructure. One of ordinary skill in the art would have been motivated as blockchain datastructure offers transparency to the operation.
	Broberg in view of Yago does not teach generate, via at least one processor, an authentication token for the authorized user;
	Lindholm teaches generating an authentication token for the authorized user. (See Lindholm Paragraph 0011 and 0029)
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg in view of Yago with teaching from Lindholm to provide an authentication token for the authorized user. One of ordinary skill in the art would have been motivated as such authentication token allows seamless subsequent authentication.
	
As per claim 18, Broberg teaches a method comprising:
executing processor-implemented voter authentication component instructions to:
obtain, via at least one processor, a vote request associated with a poll from a user; (See Broberg Paragraph 0030, 0034, 0037-0039 and 0041)
	obtain, via at least one processor, voter authentication from the user; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	determine, via at least one processor, that the user is authorized to vote in the poll based on the obtained voter authentication data; (See Broberg Paragraph 0037-0039, 0074 and 0083)
	generate, via at least one processor, a vote user interface (UI) and provide the vote UI to the user; (See Broberg Paragraph 0021, 0037-0039 and 0073-0074)
	executing processor-implemented vote processing component instructions to:
	obtain, via at least one processor, a vote input from the user, wherein the vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is configured having a conditional operand for evaluation and operable to determine a vote transaction and is associated with a vote outcome and with a tracker; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	instantiate, via at least one processor, the conditional vote in computer datastructure; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating tracker data provided by the computer system associated with the determined vote condition; (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	determine, via at least one processor, vote outcome of the conditional vote as the vote outcome associated with the determined vote condition. (See Broberg Paragraph 0017, 0037-0039, 0074 and 0083)
	Broberg does not teach conducting the conditional voting process using crypto datastructure, 
	obtain, via at least one processor, a crypto vote input from the user, wherein the crypto vote  input specifies a conditional vote, wherein the conditional vote includes a set of vote conditions, and wherein each vote condition in the set of vote conditions is associated with a vote outcome and with an aggregated blockchain oracle;
	instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure;
	determine, via at least one processor, that a vote condition in the set of vote conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined vote condition; 
	However, Yago teaches using crypto datastructure to conduct conditional operation; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	obtain, via at least one processor, a crypto input from the user, wherein the crypto input specifies a conditional action, wherein the conditional action includes a set of conditions, and wherein each condition in the set of conditions is associated with a outcome and with an aggregated blockchain oracle; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	instantiate, via at least one processor, the conditional action in a public socially aggregated blockchain datastructure; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	determine, via at least one processor, that a condition in the set of conditions has been satisfied by evaluating aggregated blockchain oracle data provided by the aggregated blockchain oracle associated with the determined condition; (See Yago Paragraph 0007, 0046-0049, 0051, 0069, 0075 and 0086)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg with teaching from Yago to implement the conditional voting system onto blockchain datastructure. One of ordinary skill in the art would have been motivated as blockchain datastructure offers transparency to the operation.
	Broberg in view of Yago does not teach generate, via at least one processor, an authentication token for the authorized user;
	Lindholm teaches generating an authentication token for the authorized user. (See Lindholm Paragraph 0011 and 0029)
	 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conditional voting system taught by Broberg in view of Yago with teaching from Lindholm to provide an authentication token for the authorized user. One of ordinary skill in the art would have been motivated as such authentication token allows seamless subsequent authentication.

	
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the Office Action improperly decreed all claim elements to be abstract, conventional and/ or and impermissibly ignores unique limitation and case law, the examiner respectfully disagrees and reiterates on the previous response to argument. As analyzed in the rejection, the claimed invention encompasses the processing of conditional vote. The so-called “unique ability to have very complex conditional requirements for voting employing oracles with complex extraneous condition aggregation to memorialize both conditions and votes on a public ledger, thereby increasing security of vote fidelity, preventing tampering, while efficiently collecting conditional information that would be in many cases impossible for humans to amass or ascertain,” functions no more unique than receiving the user vote, entering the vote in a blockchain datastructure and determining vote outcome based on oracle data provided by the blockchain datastructure. Moreover, considering the role of the processor in the entirety of the claimed invention, the processor merely replaces a human operator to provide authentication, receive vote input having a vote condition, and instantiate the conditional into blockchain datastructure. Indeed, the blockchain datastructure is not part of the claimed invention. The claimed invention claimed toward only the processor’s interaction with a blockchain datastructure, namely instantiating an entry to the datastructure and obtaining oracle data provided by the datastructure. As noted, the specific blockchain technology is not claimed by the applicant. For example, a hypothetical invention claiming a processor entering an equation to a supercomputer does not claim the technology of the supercomputer; a method inputting value into a calculator does not claim the technology of the calculator. There is nothing technical about punching numbers in to a computer or database. Similarly, the claimed invention merely includes a processor that processes transaction requests of blockchain transaction. As a result, the applicant’s argument relying on the benefit of blockchain datastructure, such as “increasing security of vote fidelity, preventing tampering, while efficiently collecting conditional information” would not an improvement caused by the claimed invention. Furthermore, the applicant repeatedly emphasized that vote conditional are “very complex” without demonstrating how “very complex” it is, nor does the Specification disclose its complexity. Baseless assertion should be avoided for expediting prosecution. As per the assertion about unconventional feature, it should be noted that the Step 2B is an analysis of determining whether the additional elements or their arrangement is unconventional. Abstract elements, although may be unconventional, novel and non-obvious, would not amount an abstract idea to be eligible for patent. For example, the Alice Corp. invention recites an unconventional way of settling transaction, but that does not change the fact that “mitigating settlement risk” is an ineligible abstract idea. As far as the claimed invention, merely invoking a generic computing component such as processor to perform steps of the cited abstract idea would not result in any non-conventional arrangement or inventive concept. (See MPEP 2106.05 (f) for further discussion about why the “apply it” type of drafting effort is not considered to include inventive concept) Therefore, the argument is not persuasive.

	Regarding the applicant’s argument that the cited references do not teach “instantiate, via at least one processor, the conditional vote in a public socially aggregated blockchain datastructure”, the examiner respectfully disagrees and reiterates on the previous response to argument. Per the previous Response to Argument, the applicant argued that the recording a transaction on public ledger is not equivalent or analogue to the claimed “instantiate”, arguing that the transaction are not condition. However, Yago teaches trigger condition based (rule based) cryto-transaction with exception of explicitly providing a user interface for selected[ing] trigger condition, for which transaction conditional recorded in the public ledger  and subsequent tracked for the triggering of the conditional. (See at least Yago Paragraph 0069) The Specification of the instant application does not provide any technical detail as to how the conditional vote is instantiated into a blockchain datastructure. Since the claimed invention does not distinguish the alleged technological different of instantiating vote condition over instantiating transaction condition, such operation is functionally equivalent to the claimed invention entering a vote condition into the blockchain datastructure and determine the conditional outcome based on data provided by the blockchain. The applicant further argued that Yago does not teach storing condition on a public ledger, asserting that only transaction is being stored to public ledger. However, it should be noted that the contract being instantiated in the public ledger in Yago is a conditional transaction, (at least Yago Paragraph 0075 recites “the first private ledger 402 writes the first contract 130 to itself, the second private ledger 404 and/or to the public ledger 406 in step 10.16.”) the conditional transaction (contract) is analogous to the claimed conditional vote in the sense both are conditional operation triggered based on the occurrence of one or more predefined conditions. As such, the cited references teaches the argued feature.

	Regarding the applicant’s argument that the rejection under 35 USC 112 second paragraph, the examiner respectfully disagrees. In particular, the applicant argued that “there is simply no legal requirement that there somehow be a definitional section which limits the meaning of a specifically-claimed means claim limitation”. It should be noted that never in any Office Action to this applicant did the Office required “a definitional section”. The rejection under 35 USC 112 second paragraph is directed to the mean-plus-function language, which render the claims indefinite as to whether any structural element is being claimed. It should be noted that this determination is essential at least for subject matter eligibility purpose, such that one cannot freely interpret the “mean” in the rejected claims as a structural element or pure software. As such, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698